Citation Nr: 1101702	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel





INTRODUCTION

The Veteran served on active duty from September 1984 to December 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the claims.  


FINDINGS OF FACT

1.  The Veteran does not exhibit bilateral hearing loss that 
meets VA standards.

2.  Tinnitus is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).




That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  



Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks entitlement to service connection for bilateral 
hearing loss and tinnitus.  He asserts that he lost his hearing 
due to the loud noises of the mortars he was exposed to when 
serving as a base gunner with a military occupation specialty 
(MOS) of infantry mortar man.  The Veteran contends that this job 
is the cause of his hearing loss and he indicates that he never 
did any work that involved loud noises after his discharge, 
reporting that he worked in a restaurant and with computers.  He 
also reports a constant buzzing sound that is a chronic issue.  
See VA Form 21-526 received October 2007; November 2007 VA Form 
21-4138.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, tinnitus.  They do reveal that 
at the time of his entry into service, the Veteran reported ear 
trouble, which was noted by the examining physician to be otitis 
media.  See August 1983 report of medical history.  In a record 
dated the same date as the Veteran's enlistment examination, a 
history of infection of the right ear eight months prior was 
reported.  It was noted that the infection was treated and 
subsided.  Examination revealed clear canals and scarred drums.  
See August 1983 medical record.  

The Veteran's service treatment records also reveal that mild 
high frequency loss in both ears (AU) was noted in June 1985.  
See health record.  A reference audiogram conducted at that time 
revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10 
10
20
25
LEFT
10
10
10
25
25




At the time of his discharge from service, the Veteran again 
reported ear trouble.  The examining physician noted otitis 
media, acute, catarrhal (OMAC) in conjunction with this 
complaint, and appears to have noted over-the-counter (OTC) 
treatment.  Audiological testing conducted at the time of the 
Veteran's discharge revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15 
15
15
20
LEFT
10
15
15
20
25

See November 1987 reports of medical examination and history.  

The post-service medical evidence in this case consists solely of 
a VA compensation and pension (C&P) audio examination, which was 
conducted in January 2008.  The Board notes at this juncture that 
at the time he filed his claim, the Veteran reported that his 
bilateral hearing loss began in 1992 and indicated that he had 
not received any treatment.  See VA Form 21-526 received October 
2007.  He has also consistently reported that he has no 
information or evidence to submit to VA in regard to either claim 
for service connection.  See VCAA notice response forms dated 
November 2007 and January 2008; see also January 2008 VA Form 21-
4138 ("I have already sent all the documentation for this 
claim.").  Although he indicated in a March 2008 VA Form 21-4138 
that he would submit more evidence in the future, the Veteran 
never did so.  

The Veteran's claims folder was available and reviewed at the 
time of the January 2008 VA C&P audio examination.  The examiner 
noted that a threshold examination from August 1983 showed normal 
hearing sensitivity from .5 to 4 kHz (500 to 4000 Hz), 
bilaterally, and that a threshold examination from November 1987 
showed normal hearing sensitivity from .5 to 4 kHz (500 to 4000 
Hz), bilaterally, and mild loss at 6 kHz (6000 Hz) for the left 
ear.  The Veteran reported bilateral hearing loss and difficulty 
hearing his spouse/partner; he also reported constant, bilateral 
ringing.  He indicated that these problems began around 1985 and 
that he uses a low level sound (i.e., fan) in quiet to reduce 
perception.  The Veteran rated the annoyance of his tinnitus at a 
level five out of ten.  He reported military noise exposure in 
the form of mortars, small weapons, rifles, handguns, and 
shotguns.  The Veteran indicated that he was a left-handed 
shooter and that he always used hearing protection devices (HPDs) 
during rifle training and when working with mortars, always had 
one earplug in and one out.  He denied occupational and 
recreational noise exposure.  The Veteran did report a history of 
middle ear infections as a child/young adult.  

In pertinent part, audiological testing revealed the following 
(reported in .5, 1, 2, 3 and 4 kHz but changed to Hz, as noted 
below): 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
25
15
LEFT
30
25
25
20
15

Otoscopy was within normal limits, speech audiometry (speech 
reception threshold (SRT)) revealed 20 dB in the right ear and 25 
dB in the left, and CNC speech recognition testing revealed 
speech recognition ability of 100 percent in both ears.  The 
examiner noted that puretone results revealed mild conductive 
hearing loss in both ears and negative Puretone stenger from 6-8 
kHz; that word recognition results were excellent in both ears 
and negative for rollover; that immittance results revealed 
normal tympanic membrane (TM) mobility and middle ear pressure, 
bilaterally; and that acoustic reflexes appeared "present" but 
were not consistent, that a conductive component was not 
expected, and that the equipment had recently been calibrated and 
daily listening check showed it to be functioning properly.

The examiner further noted under diagnosis that test results 
revealed a mild conductive hearing loss (CHL) in both ears that 
was suggestive of an ossicular chain pathology.  Based on test 
results and military entry/separation examinations that showed 
normal hearing acuity from .5-4 kHz (500 to 4000 Hz), it was the 
examiner's opinion that hearing loss and tinnitus were less 
likely than not related to military service.  

The evidence of record does not support the claim for service 
connection for bilateral hearing loss.  The Board acknowledges 
the Veteran's assertions regarding in-service noise exposure, and 
finds that these assertions are both competent and credible.  See 
Layno, 6 Vet. App. at 470 (1994).  The Board also acknowledges 
the information provided by the Veteran regarding noise level of 
common army equipment (to include the 81MM mortar that he used in 
service) and the decibel comparison loudness chart, both 
submitted in support of his claim for bilateral hearing loss.  As 
the RO did in its February 2008 rating decision, the Board will 
concede that the Veteran was exposed to acoustic trauma during 
service.  The application of 38 C.F.R. § 3.303, however, has an 
explicit condition that the Veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  None of the 
audiological evaluations of record and discussed above, in 
particular the results rendered at the time of the January 2008 
VA C&P examination, reveal that the Veteran exhibits bilateral 
hearing loss that meets VA standards.  While the Veteran is 
competent to describe his hearing loss symptoms, he is not 
competent to diagnose bilateral hearing loss in accordance with 
38 C.F.R. § 3.385 since this is a medical determination.  As 
such, service connection is not warranted and the claim must be 
denied.  

The evidence of record also does not support the claim for 
service connection for tinnitus.  The Veteran is competent to 
report that tinnitus has existed from service to the present, as 
he did at the January 2008 VA C&P audio examination (constant, 
bilateral ringing that began around 1985) and in a November 2007 
VA Form 21-4138 (constant buzzing sound that is a chronic issue).  
See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; see also 
Jandreau, 492 F.3d at 1372.  However, the Board does not find the 
Veteran's statements to be credible with respect to experiencing 
symptoms of tinnitus during and continuing since service.  The 
Veteran was seen for ear complaints during service (i.e., in June 
1985) and he did not mention tinnitus.  Nor did he complain of 
tinnitus at the time of the his separation examination in 
November 1987.  He reported a history of ear trouble, but only 
otitis media was noted.  The Veteran has, in essence, given a 
history of 



suffering from tinnitus for approximately 23 years.  It strains 
credibility given the duration of these complaints that he would 
not have sought treatment at some time prior to 2008 and that he 
did not mention tinnitus at the time he complained of or was 
treated for other ear problems during service.

Additionally, the opinion rendered at the January 2008 VA 
examination took the Veteran's history and complaints into 
account and did not relate tinnitus to service, to include the 
in-service acoustic trauma.  Rather, the January 2008 VA examiner 
determined that the Veteran's tinnitus was less likely than not 
related to military service and based this opinion on the results 
of testing on the day of the examination and the military 
entry/separation examinations that showed normal hearing acuity 
from .5 to 4 kHz (500 to 4000 Hz).  The Board notes at this 
juncture that the opinion provided by the VA examiner is not 
conclusory, as asserted in the December 2010 Informal Hearing 
Presentation, because a rationale was provided.  

In the absence of competent and credible evidence establishing an 
etiological relationship between tinnitus and service, service 
connection is not warranted and the claim must be denied.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice 



should be provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the February 2008 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to establish entitlement to service connection 
and of his and VA's respective duties in obtaining evidence.  See 
October 2007 and January 2008 letters.  These letters also 
informed him of the appropriate disability rating and effective 
date of any grant of service connection, as required by Dingess.  
Accordingly, the duty to notify has been fulfilled as to both 
claims.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service treatment records have been obtained and he was 
afforded a VA examination in connection with his claims.  The 
Board notes, as it did above, that the Veteran has not indicated 
receiving any VA or private treatment related to either of his 
claims.  The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds 



that no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
Veteran.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


